DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 14, 15 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8, 10, 12, 13 and 15 of U.S. Patent No. 11,433,779. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1, the claim is narrower than patent claim 1 for having both the battery monitoring component and the battery management component detect the first and second fault during a flight of the electric aircraft and when the electric aircraft is grounded respectively.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have detected the first fault and the second fault during flight or grounded, since it has been held that omission of a function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.
Re claims 2-5 are similar to patent claims 13, 15, 8 and 12 respectively.
Re claim 14, the claim is narrower than patent claim 4 for having the display depicting a portion of the battery pack that the first fault is detected in.  It is a common knowledge to have used a display to display faults so a user can be alerted to the operation of the system.  It would have been obvious to have included a display to relay the operation of the system to the user.
Re claim 15, the claim is narrower than patent claim 3 for having the textual display comprises a warning message.  It would have been obvious to have display warning messages, since it has been held to be within the general skill of a worker in the art to select a known materiale on the basis of its suitability for the intended use as a matter of obvious design choice.
Re claim 19, the claim is narrower than patent claim 10 for having the mechanical component configured to be physically interact by a user.  It would have been obvious to have the interlock by a user in order to ensure the user can operate the system independently from the processor control.

Allowable Subject Matter
Claims 6-13, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and be accompanied with an approved terminal disclaimer.

Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087